Citation Nr: 1011533	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to May 22, 2007.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from May 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO satellite 
office in Augusta, Maine, denied the Veteran's claim for a 
rating in excess of 50 percent for PTSD.  Subsequently, the 
claims file was returned to the RO in Providence, Rhode 
Island.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a September 2007 rating decision, the RO increased the 
appellant's rating for PTSD from 50 percent to 70 percent, 
effective May 22, 2007.  Inasmuch as higher ratings for the 
Veteran's PTSD are available before and after May 22, 2007, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the Board has recharacterized the 
appeal as encompassing the two matters set forth on the title 
page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claims were previously before the Board and 
remanded in February 2008.  The requested development has 
been completed, and the Veteran's claims are properly before 
the Board.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was found to be 
disabled by the Social Security Administration (SSA) on March 
16, 2007.

2.  Prior to March 16, 2007, the Veteran's PTSD was 
manifested by anxiety, impaired memory, irritability, 
depression, weekly panic attacks, poor sleep, little energy, 
having no hobbies, impaired concentration, and flashbacks; 
these symptoms are indicative of no more than occupational 
and social impairment with reduced reliability and 
productivity.

3.  Since March 16, 2007, the Veteran's PTSD has been 
manifested by concentration and sleep impairment, avoidance 
behavior, exaggerated startle response, hypervigilance, 
anxiety, depression, fatigue, no interest in activities, 
monthly panic attacks, memory impairment, occasionally 
tangential speech, thoughts of hurting others, and flattened 
affect; these symptoms are indicative of no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

4.  The Veteran became unable to obtain and retain gainful 
employment due to PTSD as of March 16, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD, from 
March 16, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130 Diagnostic Code 9411 (2009).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, prior to March 16, 2007, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2009).

3.  The criteria for a rating in excess of 70 percent for 
PTSD, from March 16, 2007, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2009).

4.  The criteria for a total disability rating based on 
individual unemployability (TDIU) were met as of March 16, 
2007. 38 C.F.R. § 4.16(a) (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings for service-connected PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The June 2005 RO rating decision reflects the initial 
adjudication of the claims after issuance of the February 
2005 letter.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the letters, and 
opportunity for the Veteran to respond, the October 2009 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of March 2004, February 
2005, August 2007, and March 2009 VA examinations.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The ratings for the Veteran's PTSD have been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of depressive disorder 
and panic disorder with agoraphobia.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is 
no indication here it is possible to distinguish the symptoms 
from the Veteran's various psychiatric disorders, the Board 
has considered all of his psychiatric symptoms in evaluating 
his service-connected PTSD.

The record shows that, in September 2007 rating decisions, 
the RO granted a 70 percent rating for PTSD, from May 22, 
2007.  The RO also granted entitlement to a total disability 
rating based on individual unemployability (TDIU), effective 
that same date.  In the TDIU decision, the RO indicated that 
the effective date of the grant was May 22, 2007, because 
that was the date the Veteran was determined to be disabled 
by SSA.  The separate September 2007 rating determination 
sheet indicates that the rating for the Veteran's PTSD was 
increased to 70 percent, effective that same date.  However, 
a review of the record indicates that SSA determined that the 
Veteran was disabled from March 16, 2007.  As shown below, 
the evidence also shows this is the date he stopped working.  
As such, the Board finds that the Veteran is entitled to an 
increase to a 70 percent disability rating for PTSD, from 
March 16, 2007, as well as TDIU as of that same date. To this 
extent, the Veteran's claim is granted.  To the extent that 
he seeks a higher disability rating either prior to or since 
March 16, 2007, that matter is discussed below.


A.  Prior to March 16, 2007

Pursuant to this decision, the Veteran's PTSD is rated 50 
percent disabling during the period prior to March 16, 2007.

In March 2004, the Veteran underwent VA examination.  He had 
been married for twenty years.  He previously worked for 
twenty years for a seafood company.  The Veteran believed 
that he was fired because he was perceived as negative and 
not willing to change.  He now worked 32 hours per week for a 
construction company.  He complained of feelings of anxiety 
and dizziness.  One of his treatment providers indicated that 
the Veteran was having daily panic attacks.  He was currently 
being treated for anxiety and depression.  He had no history 
of hospitalizations.  He complained of being unable to sleep, 
focus, or concentrate.

On examination, the Veteran was extremely anxious and 
irritable during the examination.  He often appeared on the 
verge of anger when asked questions.  The reliability of his 
responses was questionable.  He was oriented and denied any 
hallucinations.  There was no evidence of altered level of 
consciousness.  Concentration was intact, but memory may have 
been impaired.  Abstract thinking was intact.  The Veteran 
denied any obsessive thinking or compulsive behaviors.  His 
affect was irritable and anxious.  He denied suicidal or 
homicidal ideation.  He denied a history of assaultive 
behaviors.  There was no evidence of an impaired ability to 
take care of himself.  He had feelings of inadequacy and 
worthlessness most of the time.  He described sleep 
impairment.  He had no interests or hobbies and little 
energy.  He had a history of daily panic attacks without 
medication.  However, with his medication, the Veteran 
indicated that he had panic attacks once a week.  He had one 
close friend and few other relationships.  He reported 
distressing dreams about once a week.  The Veteran denied 
flashbacks or recollections.  He dealt with the trauma by 
getting counseling.  The examiner noted that the Veteran's 
symptoms were consistent with PTSD, chronic, mild.  The GAF 
score was 55.

In February 2005, the Veteran underwent VA examination.  His 
employment and marital status remained the same.  He attended 
regular counseling for his PTSD.  He indicated that he 
started having nightmares again.  He had difficulty sleeping.  
He was always tired and had no motivation.  He was forgetful.  
On examination, the Veteran was pleasant but guarded and 
often vague in his responses.  His self-report was somewhat 
questionable.  He denied hallucinations and was oriented.  
There was no evidence of an altered level of consciousness.  
Memory appeared to be somewhat impaired.  Abstract thinking 
appeared to be intact.  He denied obsessive thinking or 
compulsive behaviors.  His affect was anxious.  He denied 
suicidal or homicidal ideation.  He appeared capable of 
taking care of himself.  He had feelings of worthlessness and 
hopelessness.  Sleep was disrupted.  The Veteran stated that 
his energy level was non-existent.  He had no interests or 
hobbies.  Panic attacks had diminished significantly with his 
medication.  He now had a panic attack every five to ten 
days.  He worked most of the time and used the computer or 
read the newspaper when at home.  He had no interests or 
hobbies.  He indicated that he was not close to any relatives 
and had no friends.  However, he did belong to a country 
club, which he visited several times a week.  He had casual 
acquaintances.  The Veteran's concentration was impaired 
during the interview.  The diagnosis was PTSD, and the GAF 
score was 50.  While the Veteran also had other diagnoses, 
the examiner indicated that it was impossible to delineate 
which symptoms were directly attributable to the PTSD alone.  
The examiner commented that the PTSD had minimal impact on 
his ability to obtain and maintain employment, since he is 
currently working.  However, it caused him significant 
interference with his social functioning.

In a February 2006 written statement, the Veteran indicated 
that he worked from 1982 to 2002 for an international seafood 
company.  Three years ago, his PTSD worsened, which 
drastically changed his life and work status.  He started 
missing days from work.  He was perceived as being 
argumentative, negative, and unwilling to accept change and 
was fired in 2002.  He was unemployed for five months and was 
then hired by a small business owner he had known for 35 
years.  His work is 32 hours per week.  His responsibility 
and salary have decreased.  He continued to miss work time 
due to his PTSD.  The Veteran indicated that he had his wife 
slept, ate, and watched television separately.  He no longer 
attended social activities or events.  He was forgetful, and 
his behavior was inconsistent.  He had trouble with his 
memory and described disorientation.

Also of record are numerous VA treatment reports, dated from 
February 2004 to March 2007.  These treatment records are 
consistent with the symptoms and characteristics identified 
and extensively discussed during the Veteran's VA 
examinations.  The lowest GAF score assigned to the Veteran 
in these treatment records is 55.

Collectively, the aforementioned medical evidence reflects 
that since March 16, 2007 the Veteran's PTSD was manifested 
by difficulty with sleep, nightmares, weekly panic attacks, 
hypervigilance, low energy level, disinterest in activities, 
irritability, depressed mood, difficulty in establishing and 
maintaining effective work and social relationships, and some 
difficulties with short-term memory and concentration.  
Overall, these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity, which is contemplated in the currently 
assigned 50 percent disability rating.

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 50 percent.  In this regard, the medical evidence 
does not show the Veteran to have suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships, or other symptoms that are characteristic of a 
70 percent rating.  Rather, the record shows the Veteran was 
able to maintain good hygiene.  He was oriented at all times 
and demonstrated no impaired impulse control.  He described 
panic attacks on a weekly basis.  His speech was normal, and 
he had no suicidal ideation or obsessional rituals.  

The Board has considered the fact that the Veteran's mood has 
been described as depressed and anxious, and he now worked 
only part-time.  However, disturbances of mood are 
contemplated in the 50 percent rating assigned.  In addition, 
while it was part-time, the Veteran maintained employment 
during this time period.  The records show the Veteran was 
able to maintain activities of daily living, including his 
own personal hygiene.  Therefore, depression affecting the 
ability to function independently, appropriately and 
effectively is not shown and the difficulty in adapting to 
stressful circumstances, even when considered with all the 
other symptomatology, is not reflective of the level of 
disability contemplated in a higher 70 percent rating.

The Board further finds that the GAF scores assigned prior to 
March 16, 2007, the lowest of which was 50, do not provides a 
basis for assigning a rating in excess of 50 percent for 
PTSD, since that time.  According to DSM-IV, a GAF score 
ranging from 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Here, there is no evidence in the record of 
any of the symptoms associated with a GAF score of 50.  
Indeed, a review of the evidence dated prior to March 16, 
2007, shows that a GAF score of 50 was only assigned once.  
All other scores were 55 or above.  According to DSM-IV, a 
GAF score ranging from 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  These symptoms are 
directly reflected in the VA examination reports and 
treatment records.  Therefore, while the Veteran was once 
assigned a GAF score of 50, the evidence reflects that all 
other scores were 55 or above, and the symptoms associated 
with his PTSD correspond with this score.  Therefore, the 
assigned GAF scores do not demonstrate that the criteria for 
a higher rating have been met.





B.  Since March 16, 2007

Pursuant to this decision, since March 16, 2007, the 
Veteran's PTSD is rated 70 percent disabling.

In a March 2007 written statement, a friend of the Veteran 
indicated that he knew the Veteran for more than 40 years.  
They both served on the board of a homeless shelter for 
veterans.  The Veteran is the president, and he is the vice 
president.  He had known the Veteran to have volunteered his 
time over the years.  Recently, the Veteran had difficulty 
holding employment for an extended period of time and was now 
unemployed.

A Social Security Disability determination showed that the 
Veteran was determined to be disabled beginning on March 16, 
2007, with diagnoses of anxiety related disorders and 
affective disorders.

In a March 2007 written statement, the Veteran's former 
employer verified that his employment had been terminated on 
March 16, 2007.  A reason was not provided.

In an April 2007 written statement, the Veteran's VA social 
worker indicated that she treated the Veteran for the past 27 
months.  While he had been recently employed part-time by a 
friend, he was laid off due to problems with concentration 
and organization.  He continued to have trouble with his 
memory.  Sleep was a problem.  He also had flashbacks during 
the week.  He had problems with anger and irritability.  
Anxiety increased recently.  The Veteran and his wife live 
separate lives despite living in the same house.  He 
complained of decreased energy and lethargy.  The social 
worker did not believe the Veteran could maintain employment 
now or in the future.

A May 2007 VA outpatient record shows that, since the Veteran 
was no longer working, his stress had decreased, and his 
symptoms had improved.  He did not notice major concentration 
or memory problems in his home environment.  His mood was 
euthymic, and panic attacks were better.

In August 2007, the Veteran underwent VA examination.  The 
Veteran felt that he would not be able to return to his 
former employment.  He had trouble with concentration.  He 
misplaced things, and his wife got impatient with him.  He 
had sleep impairment, including nightmares.  He avoided news 
when possible.  He avoided crowds.  He had an exaggerated 
startle response.  He described hypervigilance.  The Veteran 
socially isolated and felt detached from others.

The Veteran lived with his wife of 24 years.  He had two 
stepchildren and four step grandchildren.  He spoke to them 
on the telephone but did not see them because they lived out 
of state.  The Veteran drove himself to the appointment.  He 
appeared his age and was dressed appropriately.  Hygiene was 
good.  Motor skills were within normal limits.  Psychomotor 
activity was agitated.  Speech was mostly within normal 
limits, with the exception of some difficulty trying to 
describe his mood and identify his emotional states.  He 
sometimes became a bit tangential.  Affect was constricted.  
The Veteran appeared anxious and reported that he was 
depressed.  Although affect was slightly labile, it was 
content appropriate for the discussion at hand.  The Veteran 
maintained good eye contact.  He was open and cooperative and 
answered all questions.  He described his relationships with 
his wife and her family as "okay."  He reported difficulty 
concentrating.

With regard to PTSD, the Veteran endorsed re-experiencing, 
persistent avoidance, and hyperarousal.  He felt depressed, 
sad, and empty.  He lost interest and pleasure in almost all 
of his usual activities.  He had anxiety, depression, 
fatigue, slowed thinking, difficulty making decisions, and 
thoughts that life is not worth living.  He denied thoughts 
of hurting himself but endorsed general thoughts of hurting 
others.  The Veteran endorsed panic attacks.  He did not know 
how often they occurred, but it could be daily.  He then 
stated that he had daily rushes of anxiety with a few panic 
attacks in the past month.  He avoided most situations 
outside of his home.  The Veteran denied hallucinations.

On examination, the Veteran was oriented, and abstract 
reasoning was intact.  Memory impairment was shown.  His 
level of consciousness was alert.  His thought form was 
coherent.  Occasionally, he was tangential.  He had to be 
redirected.  Thought content was not obsessional or 
delusional.  He was socially isolated.  There was no evidence 
of impulse control problems.  Insight was intact, and 
judgment was fair to good.  The Veteran maintained his 
hygiene, but had to force himself to shower daily.  The 
Veteran liked to play golf and last played ten days ago.  He 
belonged to a golf course club.  He read the newspaper and 
did chores during the day.  He indicated that he did not 
socialize, and his wife complained that he was distant from 
her.  He attended church regularly.  The examiner opined that 
the Veteran was not able to carry on a normal conversation 
due to the severity of his PTSD and depression.  The 
diagnosis was PTSD, and the GAF score was 45.  His symptoms 
have caused severe functional impairment in the occupational 
and interpersonal domains of his life.

In March 2009, the Veteran underwent VA examination.  The 
Veteran was difficult to interview due to his invariably 
vague answers to interview questions.  He and his wife led 
somewhat separate lives.  They may eat together.  The Veteran 
complained of nightmares and sleep disturbance.  He had 
trouble with focus and memory.  He complained of anxiety.  
The Veteran was pleasant but vague in his answers.  He first 
stated that he had no interests or hobbies but then indicated 
that he played golf.  The Veteran was noncommittal in most of 
his answers.  He was not withdrawn or agitated.  There was no 
evidence of motor retardation or motor abnormalities.  He 
denied hallucinations and was oriented.  There was no 
evidence of an altered state of consciousness.  There was 
some memory impairment.  The Veteran denied any obsessional 
thinking or compulsive behaviors.  When asked to describe his 
mood, he stated that he had no mood.  His affect was flat and 
anxious.  He denied suicidal or homicidal ideation.  There 
was no evidence of impaired capacity to take care of himself.  
He had feelings of inadequacy, worthlessness, and 
hopelessness.  He described his energy level as adequate.

The Veteran's interests and hobbies included playing golf, 
working around the house, and reading.  He had a history of 
panic attacks triggered by stress.  The frequency varied from 
once a month to none for a month.  With regard to family, the 
Veteran indicated that he did have relationships with his 
siblings, parents, and stepchildren.  He had one friend that 
lived in New Hampshire.  He belonged to a country club.

On examination, the Veteran's concentration appeared 
impaired.  Following examination, the diagnosis was PTSD, 
chronic.  The GAF score was 55.  The intensity of the PTSD 
had decreased since the last examination.

Also of record are numerous VA treatment reports, dated from 
March 2007 to January 2009.  These treatment records are 
consistent with the symptoms and characteristics identified 
and extensively discussed during the Veteran's VA 
examinations.  The lowest GAF score assigned to the Veteran 
in these treatment records is 55.

Collectively, the aforementioned medical evidence reflects 
that, since March 16, 2007, the Veteran's PTSD has been 
manifested by depression, anxiety, sleep disturbance, 
concentration and memory impairment, fatigue, hypervigilance, 
exaggerated startle response, occasionally tangential speech, 
thoughts of hurting others, nightmares, and monthly panic 
attacks. This is a level of occupational and social 
impairment no greater than what is contemplated in the 
currently assigned 70 percent disability rating.

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 70 percent.  In this regard, the medical evidence 
does not show the Veteran to have gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name; or other 
symptoms that are characteristic of a 100 percent rating.  
Rather, medical professionals have noted that the Veteran is 
fully oriented with no impairment of thought process, and 
that there is no evidence of impaired judgment or 
inappropriate behavior, no consistent problems with speech 
and only slight deficits of memory.  The Veteran has denied 
auditory or visual hallucinations, and there is no evidence 
of delusions.

While the Veteran stated that he had general thoughts about 
hurting others, he had no specific plan or intent.  As such, 
the evidence does not establish a persistent danger of 
hurting self or others.

The Board also recognizes that at the Veteran's most recent 
VA evaluation, he reported that, while he showered every day, 
he had to force himself to do so.  However, there is no 
evidence that the Veteran had an intermittent inability to 
perform activities of daily living.  Considering all of the 
Veteran's symptoms, his PTSD is not shown to be productive of 
total occupational and social impairment.  Notably, the 
Veteran has been married for more than 20 years and has 
reported that he has relationships with his siblings, 
parents, and stepchildren, although he did report having no 
friends.  The Board is not suggesting that the Veteran does 
not have difficulty in relationships; rather, that that 
evidence simply does not support a finding of total 
impairment.  Furthermore, while the Veteran first stated that 
he had no interests or hobbies, he later indicated that he 
played golf, read, and worked around the house.

The Board further finds that none of the GAF scores assigned 
since March 16, 2007, the lowest of which is 45, provide a 
basis for assigning a rating in excess of 70 percent for 
PTSD.  According to DSM-IV, a GAF score ranging from 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  In this case, the 
Veteran's symptoms are reflected in the criteria for this GAF 
score, particularly his having no friends and stating that he 
is unable to keep a job.  The Board recognizes that the VA 
examiner described major impairment in several areas, and 
assigned a GAF score reflecting the same.  While major 
impairment is shown, neither the individual symptomatology 
reported nor the GAF scores assigned reflect total 
impairment. C.  Conclusion

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. 
Thun v. Shinseki, Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  If the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, then the second inquiry is whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms.  
If the Veteran's disability picture meets the second inquiry, 
then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether an extraschedular 
rating is warranted.

In this case, the rating schedule for PTSD specifically 
contemplates the type of symptomatology demonstrated, and 
that schedule allows for higher ratings where symptomatology 
of the appropriate degree is demonstrated.  Accordingly, the 
Board concludes that extraschedular referral is not warranted 
in this case.

Based on the foregoing, the Board finds that prior to March 
16, 2007, the Veteran's psychiatric symptomatology more 
nearly approximated the criteria for the 50 percent rather 
than the 70 percent rating, and since March 16, 2007, 
pursuant to the grant detailed above, the Veteran's 
psychiatric symptomatology has more nearly approximated the 
criteria for the 70 percent rather than the 100 percent 
rating.  See 38 C.F.R. § 4.7.  As the criteria for the next 
higher, 70 and 100 percent, ratings have not been met, it 
logically follows that the criteria for a higher rating of 70 
prior to March 16, 2007, are not met.

As noted above, a 70 percent rating for PTSD from March 16, 
2007 is granted.  For all the foregoing reasons, the claims 
for ratings greater than 50 and 70 percent for PTSD, prior to 
and since March 16, 2007, respectively, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher rating during either period, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board does find, however, that the Veteran became unable 
to obtain or retain gainful employment as of March 16, 2007 
and therefore TDIU is warranted as of that date.

ORDER

A rating of 70 percent, from March 16, 2007, is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.

A rating in excess of 50 percent for PTSD, prior to March 16, 
2007, is denied.

A rating in excess of 70 percent for PTSD, from March 16, 
2007, is denied.

TDIU is granted, effective March 16, 2007, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


